MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                          FILED
Memorandum Decision shall not be regarded as                          Jul 27 2020, 9:47 am
precedent or cited before any court except for the
                                                                          CLERK
purpose of establishing the defense of res judicata,                  Indiana Supreme Court
                                                                         Court of Appeals
collateral estoppel, or the law of the case.                               and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Lisa Diane Manning                                     Curtis T. Hill, Jr.
Danville, Indiana                                      Attorney General of Indiana
                                                       Megan M. Smith
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

M.R.,                                                      July 27, 2020
Appellant/Respondent,                                      Court of Appeals Case No.
                                                           20A-JV-696
        v.                                                 Appeal from the Vermillion
                                                           Circuit Court
State of Indiana,                                          The Hon. Jill D. Wesch, Judge
Appellee/Petitioner.                                       Trial Court Cause No.
                                                           83C01-2002-JD-2




Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-696 | July 27, 2020                  Page 1 of 5
                                           Case Summary
[1]   While riding on his school bus in February of 2020, then-eleven-year-old M.R.

      told the bus driver that he would throw wads of paper in the principal’s face,

      blow up the school, and/or bring firearms to school. The State alleged that

      M.R. was a juvenile delinquent for committing what would be Level 6 felony

      intimidation if committed by an adult, and the juvenile court agreed. M.R.

      contends that the State produced insufficient evidence to sustain the juvenile

      court’s delinquency adjudication. Because we disagree, we affirm.


                             Facts and Procedural History
[2]   M.R. was born on February 23, 2008. On February 4, 2020, M.R. was sitting

      in the front seat of the school bus on his way home from Ernie Pyle Elementary

      School (“the School”) in Vermillion County, with his brother and sister sitting

      one seat back. M.R. was throwing paper airplanes at his sister and, despite

      being asked to stop by his sister and the bus driver, did not stop. M.R. also

      began to wad up pieces of paper, which he placed next to him on the seat. The

      bus driver asked M.R.’s brother to report his behavior to their parents and

      indicated that if he did not, she would report it to the School’s principal,

      Kimberly Kesler. M.R. responded, “I don’t care about that principal. I will hit

      her in the face with this paper. I don’t care about that school. I will blow up

      that school[.]” Tr. Vol. II p. 70; State’s Ex. 1. M.R. also used the word

      “bomb[,]” but the rest of this particular statement was unclear. Tr. Vol. II p.

      70; State’s Ex. 1. M.R. continued, saying “[w]e have no dynamite. I [will] go

      get guns. I [will] shoot one. I will take one to school. I will take all of the

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-696 | July 27, 2020   Page 2 of 5
      guns.” Tr. Vol. II p. 70; State’s Ex. 1. The transportation director reported

      M.R.’s statements to Kesler.

[3]   The next day, Kesler reviewed surveillance footage from the bus and brought

      M.R. into her office to question him about his statements. M.R. admitted to

      having access to firearms at his grandmother’s house and a “.410 at home.” Tr.

      Vol. II p. 71. When Kesler questioned M.R. as to whether he knew what it

      meant to bomb something, M.R. responded that he did and that “[i]t means

      people die[.]” Tr. Vol. II p. 70. M.R.’s sister verified to Kesler that M.R. had

      made the statements on the bus.

[4]   On February 6, 2020, the State filed a delinquency petition in which it alleged

      that M.R. had committed what would be Level 6 felony intimidation if

      committed by an adult. On February 14, 2020, the juvenile court adjudicated

      M.R. a delinquent. On March 3, 2020, the juvenile court ordered M.R. to serve

      a one-year commitment suspended to probation.


                                 Discussion and Decision
[5]   When reviewing claims of insufficient evidence in a juvenile case, appellate

      courts apply the same standard of review as if it were an appeal of a criminal

      conviction. K.W. v. State, 984 N.E.2d 610, 612. (Ind. 2013). In reviewing a

      challenge to the sufficiency of the evidence, we do not reweigh the evidence or

      assess the credibility of witnesses. McHenry v. State, 820 N.E.2d 124, 126. (Ind.

      2005). “It is the fact-finder’s role, not that of appellate courts to assess witness

      credibility and weigh the evidence to determine whether it is sufficient to

      support a conviction.” Drane v. State, 867 N.E.2d 144, 146. (Ind. 2007). We

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-696 | July 27, 2020   Page 3 of 5
      look only to evidence in a light most favorable to the juvenile court’s ruling and

      must affirm the conviction unless no reasonable fact-finder could find the

      elements proven beyond a reasonable doubt. McHenry, 820 N.E.2d at 126. The

      evidence need not overcome every reasonable hypothesis of innocence. Craig v.

      State, 730 N.E.2d 1262, 1266. (Ind. 2000).

[6]   Indiana Code section 35-45-2-1 provides, in part, that a person who

      communicates a threat of a forcible felony with the intent of interfering with the

      occupancy of a building commits intimidation, a Level 6 felony. “Whether a

      statement is a threat is an objective question for the trier of fact.” E.B. v. State,

      89 N.E.3d 1087, 1091 (Ind. Ct. App. 2017) (citation omitted). Moreover, “[a]

      defendant’s intent may be proven by circumstantial evidence alone, and

      knowledge and intent may be inferred from the facts and circumstances of each

      case.” Id. (citation omitted).

[7]   The record contains evidence that M.R. told his bus driver that he was going to

      hit Kesler in the face with wadded-up paper, blow up the School, and/or bring

      guns to the School. Kesler also testified that M.R. acknowledged that he had

      access to firearms and was aware that bombing the School could result in death.

      The juvenile court was free to interpret M.R.’s statements as objective threats.

      Additionally, the juvenile court was free to infer that M.R. intended—and knew

      or should have known—that his threats would be passed on to Kesler (who

      was, after all, included in his threats) and that Kesler would then cause

      occupancy of the School to be affected, possibly by closing it or instituting

      additional security measures. See, e.g, B.B. v. State, 141 N.E.3d 856, 862 (Ind.


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-696 | July 27, 2020   Page 4 of 5
      Ct. App. 2020) (in case where B.B. communicated his plan to commit mass

      murder at a high school and showed his “manifesto” to a fellow student,

      concluding that “a reasonable fact finder could conclude that B.B. knew or

      should have known that R.A. would report a plan of mass murder to other

      students at the high school”). We conclude that the State produced sufficient

      evidence to sustain the juvenile court’s finding that M.R. committed what

      would be Level 6 felony intimidation if committed by an adult.

[8]   M.R. seems to argue that our decisions in E.B. and B.B. set some special

      standard for sufficiency of the evidence in cases where it is alleged that a person

      made a threat with the intent to interfere with the occupancy of a school, a

      standard that was not met here. Nothing in E.B. or B.B. purports to establish

      some sort of minimum standard based on the facts of those cases, and we

      decline the invitation to interpret them as doing so. While E.B. and B.B. stand

      for the proposition that the evidence was sufficient to prove intimidation in those

      cases, they do not stand for the proposition that it was necessary.

[9]   We affirm the judgment of the juvenile court.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-696 | July 27, 2020   Page 5 of 5